83 F.3d 414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chris E. GEARY, Plaintiff-Appellant,v.LEVINDALE HEBREW GERIATRIC CENTER and Hospital, Defendant-Appellee.
No. 95-1918.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1996.Decided:  April 25, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   William M. Nickerson, District Judge.  (CA-94-1852-WN)
Chris E. Geary, Appellant Pro Se.  Edward Joseph Gutman, Thomas Augustus Bowden, BLUM, YUMKAS, MAILMAN, GUTMAN & DENICK, P.A., Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Chris E. Geary appeals from the district court's order granting summary judgment in favor of Defendants and dismissing her employment discrimination and sexual harassment action pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e-2 (West 1994).   Geary pled discrimination on the basis of her sex (female).


2
Our review of the record and the district court's detailed and cogent opinion discloses that this appeal is without merit.   Geary failed to establish a prima facie case of employment discrimination.  See Alvarado v. Board of Trustees, 928 F.2d 118, 121 (4th Cir.1991);  see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).   Moreover, she failed to rebut the legitimate, nondiscriminatory reason Defendants proffered to support their termination of Geary.  See Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 253, 256 (1981);  Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir.1991);  Accordingly, we cannot say that the district court's finding of non-discrimination was clearly erroneous.  Anderson v. City of Bessemer City, 470 U.S. 564, 574 (1985).


3
Geary's claim of sexual harassment is likewise without merit.   First, the record reflects that she failed to exhaust available administrative remedies prior to filing a suit in federal court on this issue.   See 42 U.S.C.A. § 2000e-16(c) (West 1994);  Love v. Pullman Co., 404 U.S. 522, 523 (1972);  Chisholm v. United States Postal Serv., 665 F.2d 482, 491 (4th Cir.1981).   Second, even taking as true Geary's assertion that she orally presented this claim at the administrative forum, we find that the district court properly dismissed the claim on the merits.  See Paroline v. Unisys Corp., 879 F.2d 100, 105 (4th Cir.), rev'd in part on other grounds, 900 F.2d 27 (4th Cir.1990) (in banc).


4
We therefore affirm the dismissal of this action on the reasoning of the district court.   Geary v. Levindale Hebrew, No. CA-94-1852-WN (D.Md. Apr. 21, 1995).   We deny Geary's motion to supplement the record on appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED